Case 2:19-cr-00139-AJS AAG" 1 Filed 05/09/19 Page 1of1 i E y
mS Bes
MAY 09 2019

CLERK U.S. DISTRICT COURT
IN THE UNITED STATES DISTRICT COURT WEST. DIST. OF PENNSYLVANI;

FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

Vv. - . | Criminal No. \9 Ke a

. (26 U.S.C. § 7206(1))
JAMES G. ALLEN, JR.
| INFORMATION _—
COUNT ONE

_ The United States Attorney charges:

On or about April 7, 2015, in the. Western District of Penrisylvania and ¢ elsewhere, the
defendant, JAMES G. ALLEN, JR., did willfully make and subscribe to a U.S. Iidividual Income
Tax Return, Form 1040, for calendar year 2014, which was verified by written declaration that it
was made under the penalties of perjury and which the defendant did not believe to be true and
' correct ct as | to ) every . material matter, to wit, the defendant, JAMES G. “ALLEN, JR., falsely
represerited on Line 22 that he earned total income in the amount of $700.00, whereas, as he well

knew, he eamed total income substantially in excess of that amount. a |

| - In violation of Title 26, United States Code, Section 7206(1).

SCOTT W. BRADY™ ©
United States Attorney:
PA ID No. $8352
